DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed September 13, 2021 are received and entered.
2.	Claims 1 and 32 are amended.  Claims 2, 4, 7, 10, 16 – 18, 20 – 21, 23, 25 – 28, 30 – 31, and 33 are cancelled.  Claims 1, 3, 5 – 6, 8 – 9, 11 – 15, 19, 22, 24, 29, and 32 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On page 8 of the Response, Applicant argues that the prior art of record does not disclose “a circuit-carrying layer arranged to carry circuitry of the control apparatus” and “an injection moulded layer arranged to encapsulate the circuitry of the circuit-carrying layer”.
Applicant’s arguments have been fully considered and are persuasive in view of this newly added subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Baier et al. (U.S. Pub. 2008/0111428).
5.	On page 9 of of the Response, Applicant argues that “cited portions of Rosenberg do not teach – and actually teach away from – two sensing layers that are slotted around each other to form a single layer”.
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  Applicant is incorrect regarding their “teaching away” comment.  In order for a reference to “teach away” from a claimed invention, the prior art must “criticize, Rosenberg does none of these things and Applicant has failed to even allege such a “teaching away”.
Instead, Applicant relies on the Examiner’s explanation to attempt to articulate the “teaching away” argument.  The Applicant should note that the subject matter to which Applicant is referring on page 9 of the Response has been amended and changed such that the “single layer” component is newly added and has not been considered before.
Accordingly, the Examiner is required to analyze this newly added feature and determine if the prior art applies.  Upon conducting the analysis of this new subject matter, the Examiner finds that Rosenberg suggests the that the “first sensing layer and the second sensing layer being slotted around each other to form a single layer”.
Specifically, Rosenberg teaches: the first sensing layer and the second sensing layer being slotted around each other to form a single layer (FIGS. 1, 2, 4, 19, 22; paragraphs [0034], [0036], [0068] – [0070], [0074], [0139], [0140]; FSR assemblies 118(1) and 118(2) are disposed on opposite sides of FSC assembly 120.  Additionally, FSR assembly 118 is adhered to midframe 202 and includes a pressure sensitive adhesive 404, a first substrate 402 disposed on pressure sensitive adhesive 404, and a conductor 406 made of conductive polymer or metal and disposed on first substrate 402.  Moreover, FSC assembly 120 is adhered to midframe 202 and includes the pressure sensitive adhesive 404, the first substrate 402 disposed on the pressure sensitive adhesive, and a fixed electrode 214 made of conductive polymer or metal and disposed on first substrate 402.  Accordingly, it is suggested to a person of ordinary skill in the art that FSR assembly 118 and FSC assembly 120 use the same pressure 
Due to the user of the same materials in the same order of both the FSR assembly 118 and the FSC assembly 120 on a surface of midframe 202, at the very least it would have been obvious to a person of ordinary skill in the art to ensure that these assemblies 118/120 have bottom surfaces formed at a same height/depth relative to midframe 202.  Such a filling in the gaps of the disclosure of Rosenberg merely requires applying logic and simplicity to the manufacturing of the device of Rosenberg such that the pressure sensitive adhesive 404 and the first substrate 402 of both the FSR assembly 118 and the FSC assembly 120 are be manufactured in a single manufacturing step where each of these layers is disposed along the entirety of midframe 202 except for the notch that separates FSR assembly 118 and FSC assembly 120 as illustrated in FIGS. 2 and 19.
For at least these reasons, Applicant’s argument is unpersuasive.

Claim Objections
Claim 32 is objected to because of the following informalities.  In line 8, the recitation “wherein the the first sensing layer” should be amended to recite “wherein the 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 5, 8 – 9, 11 – 14, 19, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (U.S. Pub. 2014/0253305) in view of Wild et al. (U.S. Pub. 2018/0267637) in view of Wang (U.S. Pub. 2016/0239147) in view of Baier et al. (U.S. Pub. 2008/0111428).
Regarding claim 1, Rosenberg teaches: a control apparatus for controlling operation of a component (FIGS. 1, 19; paragraphs [0030], [0115]; device 104), the control apparatus comprising:
a user-interaction surface visible to a user of the apparatus (FIG. 1; paragraph [0032]; exterior 112); and
a first pressure sensor adjacent to a gesture sensor (FIGS. 1, 19; paragraphs [0034], [0036]; FSR assembly 118 [pressure sensor] is adjacent to FSC assembly 120 [gesture sensor].  FSR assembly 118 corresponds to touch zones 108(1) – 108(4) and 
wherein the first pressure sensor and the gesture sensor are horizontally adjacent beneath the user-interaction surface (FIG. 19; as illustrated, FSR assembly 
wherein the first pressure is implemented on a first sensing layer (FIGS. 2, 19; paragraph [0042]; FSR assembly 118 is disposed in a recess 208 of midframe 202 [first sensing layer]) and the gesture sensor is implemented on a second sensing layer (FIGS. 2, 19; paragraph [0042]; as illustrated, FSC assembly 120 is adjacent to but separate from FSR assembly 118.  Both FSC assembly 120 and FSR assembly 118 appear disposed in recesses of midframe 202 and are separated by a notch), the first sensing layer and the second sensing layer being slotted around each other to form a single layer (FIGS. 1, 2, 4, 19, 22; paragraphs [0034], [0036], [0068] – [0070], [0074], [0139], [0140]; FSR assemblies 118(1) and 118(2) are disposed on opposite sides of FSC assembly 120.  Additionally, FSR assembly 118 is adhered to midframe 202 and includes a pressure sensitive adhesive 404, a first substrate 402 disposed on pressure sensitive adhesive 404, and a conductor 406 made of conductive polymer or metal and disposed on first substrate 402.  Moreover, FSC assembly 120 is adhered to midframe 202 and includes the pressure sensitive adhesive 404, the first substrate 402 disposed on the pressure sensitive adhesive, and a fixed electrode 214 made of conductive polymer or metal and disposed on first substrate 402.  Accordingly, it is suggested to a person of ordinary skill in the art that FSR assembly 118 and FSC assembly 120 use the same pressure sensitive adhesive 404 and first substrate 402 as bottom layers of each of the FSR assembly 118 and FSC assembly 120 disposed on midframe 202.  Additionally, it is suggested that conductor 406 and fixed electrode 214 are also made of the same material on a same layer due to the particular layering arrangement and 
Due to the user of the same materials in the same order of both the FSR assembly 118 and the FSC assembly 120 on a surface of midframe 202, at the very least it would have been obvious to a person of ordinary skill in the art to ensure that these assemblies 118/120 have bottom surfaces formed at a same height/depth relative to midframe 202.  Such a filling in the gaps of the disclosure of Rosenberg merely requires applying logic and simplicity to the manufacturing of the device of Rosenberg such that the pressure sensitive adhesive 404 and the first substrate 402 of both the FSR assembly 118 and the FSC assembly 120 are be manufactured in a single manufacturing step where each of these layers is disposed along the entirety of midframe 202 except for the notch that separates FSR assembly 118 and FSC assembly 120 as illustrated in FIGS. 2 and 19.
Rosenberg fails to explicitly disclose: such that movement of a finger to provide the first press input and along the gesture sensor to provide the swipe input are combinable to form a single command for controlling operation of the component.
However, Rosenberg discloses that combinations of touch zones input in sequence are associated with different actions (paragraph [0024]).  Specifically, sliding/swiping inputs from touch zone 108(1) to 108(2) is explicitly disclosed as is sliding/swiping inputs from touch zone 108(5) to 108(6) (paragraphs [0129], [0156]).
Accordingly, Rosenberg suggests that a sliding/swiping type input applied to any two adjacent touch zones 108(1) – 108(8) could result in an action.  For example, a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Rosenberg to yield predictable results.  Rosenberg explicitly discloses that inputs that combine touch zones are associated with different actions.  Specifically, Rosenberg provides two examples where sliding/swiping inputs applied to two adjacent touch zones 108 into a scrolling input gesture.  It would have been obvious to apply this specific example to other particular touch zones.  Doing so would result in the predictable result of combining a “first press input” and a “gesture input” to form a single command for controlling the device.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Rosenberg to yield the aforementioned predictable results.
Rosenberg fails to explicitly disclose that the component is a vehicle component.
However, Wild discloses that it was known before Applicant’s effective filing date for a vehicle to include a multi-function operating device in which a combined slider/touch panel is provided for accepting both swiping gestures and inputs via pressure (paragraph [0005]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg and Wild to yield predictable results.  More specifically, the teachings of an input device that detects a press and swipe input gesture as a sequence of inputs to a Rosenberg, are known.  Additionally, the teachings of a vehicle that includes a multi-function operating device in which a combined slider/touch panel is provided for accepting both swiping gestures and inputs via pressure, as taught by Wild, are known as well.  The combination of the known teachings of Rosenberg and Wild would yield the predictable result of a vehicular input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action.  In other words, it would have been obvious to simply utilize the device of Rosenberg as a vehicle input component in place of other similar known vehicle inputs, as disclosed by Wild.  Such a simple substitution merely requires applying a known touch input device [Rosenberg] in place of another known touch input device [Wild] that happens to be in a vehicle.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Rosenberg and Wild to yield the aforementioned predictable results.
Neither Rosenberg nor Wild explicitly disclose: wherein each of the plurality of sensor elements has a chevron shape.
However, Wang teaches: wherein each of the plurality of sensor elements has a chevron shape (paragraph [0033]; as disclosed, it is known to people of ordinary skill in the art of touch sensing to utilize touch electrodes [sensor elements] having rectangular or chevron shapes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg, Wild, and Wang to yield predictable results.  More specifically, the Rosenberg and Wild, are known.  Additionally, the teachings of a touch sensor [electrode] having a chevron shape, as taught by Wang, are known as well.  The combination of the known teachings of Rosenberg, Wild, and Wang would yield the predictable result of a vehicular input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action wherein the sensor elements have a chevron shape.  In other words, it would have been obvious to simply utilize the known alternative of a chevron shape of touch-based sensors/electrodes, as disclosed by Wang, in place of the unspecified shape of the touch-based sensors/electrodes of Rosenberg.  Such a modification is nothing more than a simple substitution of one known shape for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Rosenberg, Wild, and Wang to yield the aforementioned predictable results.
Neither Rosenberg nor Wild nor Wang explicitly disclose: a circuit-carrying layer arranged to carry circuitry of the control apparatus; and an injection moulded layer arranged to encapsulate the circuitry of the circuit-carrying layer.
However, as set forth above, the combination of Rosenberg and Wild teach a vehicular input device.
The Examiner takes Official Notice that it was well-known and conventional before the effective filing date of Applicant’s claimed invention for a vehicle to include knobs or dials to control various elements of a vehicle, such as a radio or A/C unit.
Baier discloses: a circuit-carrying layer arranged to carry circuitry of the control apparatus; and an injection moulded layer arranged to encapsulate the circuitry of the circuit-carrying layer (FIG. 1; paragraph [0026]; control element 14 is a knob or dial that includes sensor surfaces 22 [circuitry] disposed near a bottom surface thereof [circuit-carrying layer].  Control element 14 is formed by injection moulding and encapsulates sensor surfaces 22 through at least a thin covering).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg, Wild, Wang, and Baier to yield predictable results.  More specifically, the teachings of a vehicular input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action, as taught by the combination of Rosenberg and Wild, are known.  Additionally, the teachings of a knob or dial with circuitry encapsulated by injection moulding, as taught by Baier, are known as well.  Moreover, it was well-known and conventional for a vehicle to include knobs or dials to control various elements of a vehicle, such as a radio or A/C unit.  The combination of the known teachings of Rosenberg, Wild, and Baier would yield the predictable result of a vehicle that includes a vehicular input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action and at least one knob or dial that includes circuitry encapsulated by injection moulding.  In other words, it would have been obvious to utilize the known injection moulding to encapsulate circuitry of a knob or dial, as disclosed by Baier, as a way to form a conventional knob or dial of a vehicle that includes the vehicular input device of the combination of Rosenberg and Wild.  Wild when combined with Rosenberg by relying on conventional teachings in the art and the injection moulding of Baier.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Rosenberg, Wild, Wang, and Baier to yield the aforementioned predictable results.
Regarding claim 3, Rosenberg teaches: wherein the gesture sensor is further adapted to detect the direction of the gesture input (FIG. 1; paragraph [0156]; FSC assembly 120 detects a sliding/swiping input from touch zone 108(5) to 108(6) as corresponding to a scrolling down input.  Accordingly, FSC assembly 120 [gesture sensor] detects a direction of an input gesture between touch zones 108).
Regarding claim 5, Rosenberg teaches: further comprising a processor adapted to receive a signal from the gesture sensor based on the gesture input and a signal from the first pressure sensor based on the first press input (FIGS. 1, 3; paragraphs [0024], [0050], [0051]; controller 306(1) controls and reads out both FRS assembly 118 and FSC assembly 120 to determine location and magnitude of applied force).
Rosenberg fails to explicitly disclose: further adapted to combine the signal from the gesture sensor and the signal from the first pressure sensor and output the command to the component based on the received signals.
However, as set forth above, Rosenberg suggests that a sliding/swiping type input applied to any two adjacent touch zones 108(1) – 108(8) could result in an action (paragraphs [0024], [0129], [0156]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 8, Rosenberg teaches: adapted to generate a set of commands based on different inputs received (paragraph [0129]; selection of different zones 108 or different sequences of touch zones 108 result in different actions being performed).
Regarding claim 9, Rosenberg teaches: wherein the gesture sensor is adapted to detect a gesture input in contact with the control apparatus (FIGS. 1, 19; paragraphs [0022], [0156]; a contact with some degree of applied pressure is required to for FSC assembly 120 to detect the touch and gesture inputs).
Regarding claim 11, Rosenberg teaches: comprising a second pressure sensor separated from the first pressure sensor by the gesture sensor (FIGS. 1, 19; paragraphs [0034], [0036]; as set forth above, FSR assembly 118 [pressure sensor] corresponds to touch zones 108(1) – 108(4) and FSC assembly 120 [gesture sensor] corresponds to touch zones 108(5) – 108(8).  Touch zone 108(1) corresponds to the “first pressure sensor” of FSR assembly 118(1) and touch zone 108(3) correspond to the “second pressure sensor” of FSR assembly 118(2).  Either touch zone 108(5) and 108(7) correspond to the FSC assembly 120 [gesture sensor]).
Rosenberg fails to explicitly disclose: wherein the command includes a second press input at the second pressure sensor.
However, as set forth above, Rosenberg discloses that a sequence of activated touch zones 108(1) – 108(8) could result in an action (paragraphs [0024], [0129], [0156]).
In light of the explicit disclosure of Rosenberg, it would have been obvious to apply an input that goes across and activates touch zones 108(1), 108(5), 108(7), and 108(3).  Such a sequence of activated touch zones would result in a specific action being performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 12, Rosenberg teaches: wherein the second press input has a pressure above a second predetermined threshold (paragraph [0026]; a magnitude of an applied force may be compared to a threshold to designate whether a touch zone 108 has been selected/activated).
Regarding claim 13, Rosenberg teaches: wherein the first threshold input is equal to the second threshold input (paragraph [0026]; a magnitude of an applied force to a bezel, where FSR 118(1) and 118(2) are located, may be compared to a threshold to designate whether a touch zone 108 has been selected/activated.  It is implied that there is a single threshold for the FSR 118).
Regarding claim 14, Rosenberg teaches: wherein the processor is adapted to receive a signal from the second pressure sensor in dependence on the second press input (FIGS. 1, 3; paragraphs [0024], [0050], [0051]; controller 306(1) controls and reads out FRS assembly 118, which would include touch zones 108(1) and 108(3)).
Rosenberg fails to explicitly disclose: wherein the processor is adapted to output the command to the component based on the received signals.
However, as set forth above, Rosenberg discloses that a sequence of activated touch zones 108(1) – 108(8) could result in an action (paragraphs [0024], [0129], [0156]).
When this type of input is applied, controller 306(1) would combine the data from FRS assembly 118 and FSC assembly 120 and output a signal indicative of multiple activated touch zones 108, such as touch zones 108(1), 108(5), 108(7), and 108(3), to processor(s) 302 (paragraph [0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Rosenberg to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 19, Rosenberg teaches: wherein the gesture sensor comprises a capacitive sensor that comprises a plurality of capacitive sensing elements that are arranged side by side, having increasing distance from the first pressure sensor (FIGS. 1, 19; paragraph [0022], [0036]; as set forth above, FSC assembly 120 is a force sensing capacitor and corresponds to touch zones 108(5) – 108(8).  Each touch zone 108(5) – 108(8) includes a FSC assembly 120 having capacitive sensing elements.  As 
Regarding claim 24, Rosenberg teaches: wherein either or both the first pressure sensor and the second pressure sensor comprise one of a piezoelectric sensor, a resistive sensor, and a capacitive sensor (FIGS. 1, 19; paragraph [0022]; FSR assemblies 118(1) and 118(2) include force sensing resistors at touch zones 108(1) – 108(4)).
Regarding claim 29, Rosenberg fails to explicitly disclose: a vehicle comprising the control apparatus of claim 1.
However, Rosenberg discloses that device 104 is held by a user (paragraph [0114]).  Accordingly, there is no restriction on where a person can utilize the device of Rosenberg thereby rendering the physical location of within a vehicle obvious.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely locate the portable hand-held device 104 of Rosenberg in a vehicle.  Such a location is a function of an ordinary typical usage of such a device.

9.	Claims 6, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wild in view of Wang in view of Baier, as applied to claims 1, 5, and 11 above, and further in view of Los et al. (U.S. Pub. 2013/0100030).
Regarding claim 6, neither Rosenberg nor Wild nor Wang nor Baier explicitly disclose: wherein the processor comprises a timing module adapted to monitor the relative timing of the gesture input and the first press input, and the processor is adapted to output the command if the relative timing is within a certain limit.
However, in a related field of endeavor, Los discloses a device having proximity and pressure sensing (Title).
With regard to claim 6, Los teaches: wherein the processor comprises a timing module adapted to monitor the relative timing of the gesture input and the first press input, and the processor is adapted to output the command if the relative timing is within a certain limit (paragraph [0021]; a processor may be programmed to accept pressure inputs based on threshold values of pressure or duration).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg, Wild, Wang, Baier, and Los to yield predictable results.  More specifically, the teachings of a device that detects an input gestures as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action, as disclosed by Rosenberg, are known.  Additionally, the teachings of a device that includes a programmable duration threshold for pressure-based inputs, as taught by Los, are known as well.  The combination of the known teachings of Rosenberg and Los would yield the predictable result of a device that detects an input gestures as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action when the sequence of inputs is applied within a programmable duration threshold.
Los is applied to the device of Rosenberg, a user can program a threshold duration for the disclosed sequence of activated touch areas such that a sequence including the pressure sensor and gesture sensor is only detected when the pressure sensor and gesture sensor detect an input within the programmed threshold duration.  If too much time has passed between inputs to the pressure sensor and gesture sensor, these inputs are treated separately.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg, Wild, Wang, Baier, and Los to yield the aforementioned predictable results.
Regarding claim 15, neither Rosenberg nor Wild nor Wang nor Baier explicitly disclose: wherein the timing module of the processor is adapted to monitor the relative timing of the gesture input, the first press input, and the second press input; and the processor is adapted to output the command when the relative timings are within a certain limit.
However, Los teaches: wherein the timing module of the processor is adapted to monitor the relative timing of the gesture input, the first press input, and the second press input; and the processor is adapted to output the command when the relative timings are within a certain limit (paragraph [0021]; a processor may be programmed to accept pressure inputs based on threshold values of pressure or duration).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg, Wild, Wang, Baier, and Los to yield predictable results for at least the reasons set forth above with regard to claim 6.
Regarding claim 22, neither Rosenberg nor Wild nor Wang nor Baier explicitly disclose: wherein the gesture sensor comprises a resistive sensor that comprises force sensitive resistive ink.
However, Los teaches: wherein the gesture sensor comprises a resistive sensor that comprises force sensitive resistive ink (paragraph [0044]; pressure sensor 438 detects pressure based on a change of resistance detected by a pressure sensitive resistant ink).
It would have been obvious to a person of ordinary skill in the art to simply substitute the pressure sensitive resistant ink of Los for the generic force sensing resistor configuration of Rosenberg.  Such a simple substitution merely requires substitution one known resistive pressure sensor configuration for another.

10.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg.
Regarding claim 32, Rosenberg teaches: a method of controlling operation of a component (FIGS. 1, 19; paragraphs [0030], [0115]; device 104), the method comprising:
receiving a first signal based on a first press input at a first pressure sensor that is implemented on a first sensing layer arranged beneath a user-interaction surface visible to a user (FIGS. 1 – 3, 19; paragraphs [0022] – [0024], [0042], [0050], [0051]; FSR assembly 118 is a force sensing resistor assembly is arranged beneath exterior 
receiving a second signal based on a gesture input at a gesture sensor that is implemented on a second sensing layer arranged beneath the user-interaction surface horizontally adjacent to the pressure sensor (FIGS. 1 – 3, 19; paragraphs [0022], [0036], [0042], [0050], [0051]; FSC assembly 120 is a force sensing capacitor assembly that is arranged beneath exterior 112 and horizontally adjacent to FSR assembly 118 which detects touch inputs and gestures in touch zones 108(5) – 108(8).  Controller 306(1) controls and reads out [receives a signal from] FSC assembly 120 in response to an applied input.  As illustrated, FSC assembly 120 is adjacent to but separate from FSR assembly 118.  Both FSC assembly 120 and FSR assembly 118 appear disposed in recesses of midframe 202 and are separated by a notch),
wherein the first sensing layer and the second sensor layer are slotted around each other to form a single layer (FIGS. 1, 2, 4, 19, 22; paragraphs [0034], [0036], [0068] – [0070], [0074], [0139], [0140]; FSR assemblies 118(1) and 118(2) are disposed on opposite sides of FSC assembly 120.  Additionally, FSR assembly 118 is adhered to midframe 202 and includes a pressure sensitive adhesive 404, a first substrate 402 disposed on pressure sensitive adhesive 404, and a conductor 406 made of conductive polymer or metal and disposed on first substrate 402.  Moreover, FSC assembly 120 is adhered to midframe 202 and includes the pressure sensitive adhesive 404, the first substrate 402 disposed on the pressure sensitive adhesive, and a fixed electrode 214 
wherein the gesture sensor comprises a plurality of sensor elements (FIGS. 1, 19; paragraphs [0025], [0036]; FSC assembly 120 includes multiple discrete touch zones in which an input can be detected.  Additionally, more than one FSC assembly 120 may be included each having one or more fixed electrodes for input detection.  Each of these fixed electrodes of each of these FSC assemblies constitute a “sensor element”).
Due to the user of the same materials in the same order of both the FSR assembly 118 and the FSC assembly 120 on a surface of midframe 202, at the very least it would have been obvious to a person of ordinary skill in the art to ensure that these assemblies 118/120 have bottom surfaces formed at a same height/depth relative to midframe 202.  Such a filling in the gaps of the disclosure of Rosenberg merely requires applying logic and simplicity to the manufacturing of the device of Rosenberg such that the pressure sensitive adhesive 404 and the first substrate 402 of both the FSR assembly 118 and the FSC assembly 120 are be manufactured in a single 
Rosenberg fails to explicitly disclose: outputting a command for the component when the signals indicate movement of a finger to provide a single command comprising a combination of inputs matching a predefined combination of inputs.
However, Rosenberg discloses that combinations of touch zones input in sequence are associated with different actions (paragraph [0024]).  Specifically, sliding/swiping inputs from touch zone 108(1) to 108(2) is explicitly disclosed as is sliding/swiping inputs from touch zone 108(5) to 108(6) (paragraphs [0129], [0156]).
Accordingly, Rosenberg suggests that a sliding/swiping type input applied to any two adjacent touch zones 108(1) – 108(8) could result in an action.  For example, a sliding/swiping input from touch zone 108(5) to 108(1) could result in scrolling backwards through pages.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Rosenberg to yield predictable results.  Rosenberg explicitly discloses that inputs that combine touch zones are associated with different actions.  Specifically, Rosenberg provides two examples where sliding/swiping inputs applied to two adjacent touch zones 108 into a scrolling input gesture.  It would have been obvious to apply this specific example to other particular touch zones.  Doing so would result in the predictable result of combining a “first press input” and a “gesture input” to form a single command for controlling the device.  Therefore, it would have been obvious to a person Rosenberg to yield the aforementioned predictable results.
Rosenberg fails to explicitly disclose: wherein the plurality of sensor elements each have a chevron shape.
However, Wang teaches: wherein the plurality of sensor elements each have a chevron shape (paragraph [0033]; as disclosed, it is known to people of ordinary skill in the art of touch sensing to utilize touch electrodes [sensor elements] having rectangular or chevron shapes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the know teachings of Rosenberg and Wang to yield predictable results.  More specifically, the teachings of an input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action, as disclosed by Rosenberg, are known.  Additionally, the teachings of a touch sensor [electrode] having a chevron shape, as taught by Wang, are known as well.  The combination of the known teachings of Rosenberg and Wang would yield the predictable result of an input device that detects a press and swipe input gesture as a sequence of inputs to a pressure sensor and a gesture sensor to perform an action wherein the sensor elements have a chevron shape.  In other words, it would have been obvious to simply utilize the known alternative of a chevron shape of touch-based sensors/electrodes, as disclosed by Wang, in place of the unspecified shape of the touch-based sensors/electrodes of Rosenberg.  Such a modification is nothing more than a simple substitution of one Rosenberg and Wang to yield the aforementioned predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626